I bring to the 
Assembly fraternal greetings and best wishes from 
Mr. Ernest Bai Koroma, President of the Republic of 
Sierra Leone, and his beleaguered people. President 
Koroma deeply regrets that, for obvious reasons, he is 
unable to participate in the sixty-ninth session of the 
General Assembly. He has, however, instructed me to 
deliver to the Assembly this message from him:

“I congratulate the President on being elected 
to conduct the affairs of the sixty-ninth session of 
the Assembly and assure him of the support and 
cooperation of my country, Sierra Leone, during 
his tenure. To his predecessor, Ambassador John 
Ashe of Antigua and Barbuda, let me, on behalf 
of my Government and people, express our 
appreciation for his astute leadership and skill in 
smoothly directing the work of the past session of 
the General Assembly.
“My sincere thanks and appreciation go to 
Secretary-General Ban Ki-moon for his constructive 
and dynamic leadership of the Organization. Sierra 
Leone deeply appreciates his forward-looking and 
laudable initiatives on the issues of sustainable 
energy and climate change, among others. In 
particular, I appreciate his robust response to the 
Ebola epidemic that is causing so much havoc in 
our lives and threatening our dignity and our very 
existence. We will continue to support those highly 
ambitious and commendable initiatives for a better 
and safer world.
“Sierra Leone commends the President on 
the choice, appropriateness and sense of urgency 
of the theme of the sixty-ninth session of the 
General Assembly, and we join him in calling 
for a structured dialogue, strengthened global 
partnership and enhanced cooperation for its 
achievement. Sierra Leone wishes to reiterate the 
need to generate the required global political will 
to address unfinished business in the context of 
the Millennium Development Goals (MDGs) by 
focusing on implementation gaps and new and 
emerging challenges. As Chair of the small Group 
of Seven Plus States, Sierra Leone reaffirms the 
call of this group of fragile and post-conflict States 
for the support of goal 16 of the outcome document 
of the Open Working Group on Sustainable 
Development Goals. Goal 16 is one of 17 priorities 
of the post-2015 development agenda and envisages 
promoting peaceful and inclusive institutions as a 
stand-alone aim.
“My country is battling one of the biggest life-or-
death challenges facing the global community. As 
I stated in my address to the Secretary-General’s 
high-level meeting on response to the Ebola virus 
disease outbreak, Ebola is unlike previous threats, 
not because something similar has never occurred 
before, but because the Ebola outbreak has mutated 
into a phenomenon for which my country, my 
region and the global community were grossly ill-
prepared. Isolated communities are becoming less 
frequent in our globalized world. Mutating viral 
diseases like Ebola can no longer be neatly isolated 
simply by sealing off a country in a corner of the 
world. The Ebola outbreak in our region provides 
the first challenge to infrastructure, human capital 
and public health and surveillance systems that 
are too weak to deal with the faster occurrences 
of animal-to-human, and human-to-human 
transmissions of highly contagious diseases that 
have been made possible by quicker transportation, 
increasing urbanization and dense networks of 
people moving between rural and urban areas and 
across borders.
“We have been slow to meet this new challenge 
because no one recognized that this confluence of 
trends could emerge with such virulence in West 
Africa. Our international partners were slow to 
recognize the threat for what it was, and when 
recognition did come, it was accompanied by a 
spontaneous reaction of fear and panic that led to 
the closure of borders and the imposition of travel 
restrictions to and from Sierra Leone and our 
subregion.
“This is the very first time Ebola has come to 
our region and to my country, Sierra Leone. We 
did not bring it on ourselves. We are rebuilding 
our infrastructure, implementing policies that 
were increasing our growth rates, improving our 
health-care and literacy indicators, enhancing 
our peace, and strengthening our democracy. 
We are contributing troops to the United Nations 
peacekeeping operations in other lands, as our share 
of the peace dividend. The world was lauding us for 
doing so many things right, for being a symbol of 

fast-paced recovery from a decade-long devastating 
civil conflict, for promoting and protecting human 
rights, and for advancing along an impressive path 
of socioeconomic reconstruction. We were gearing 
up our health-care system to fight the known 
ailments of our land, such as malaria, maternal 
and infant mortality, Lassa fever, tuberculosis 
and typhoid, when Ebola struck. Based on the 
knowledge we had, based on the advice we were 
given by our international partners, we mobilized 
to meet this unfamiliar threat. But the staff, 
equipment, medicines and systems we had were 
inadequate, and this slowed our effective response.
“Several months down the road, the 
international community has finally come around 
to the view that the Ebola outbreak is a challenge 
for everyone, and that, while Sierra Leone and its 
sister republics are at the front line of this fight, 
the heavy aerial and ground support of the world 
are required to defeat the outbreak, for Ebola is 
in many ways worse than terrorism. As a country, 
we have taken extraordinary measures, including 
declaring a state of emergency and shutting down 
the country for three days to get health educators 
into every household in the country. Today, most of 
our people know that Ebola may present with the 
same signs as malaria, typhoid, diarrhoea and other 
infectious diseases, but that it is far more deadly, 
and that there is a need to modify behaviour in 
order to counter its transmission.
“Socioeconomic disruptions are already being 
felt. We are no longer able to engage in our cultural 
practices, such as shaking hands when we gladly 
receive each other, or hold religious and communal 
burial ceremonies. Our people live in fear and 
cannot understand the nature of a disease that 
claims lives and prevents family members from 
burying their loved ones.
“The indeterminate suspension of several 
ongoing development projects, and the disruption 
to farming, mining, manufacturing, construction, 
tourism, trading and public transportation, following 
the outbreak of Ebola, are now undermining the 
growth and human development prospects of the 
country. The International Monetary Fund has 
estimated that our gross domestic product will 
drop by 3.3 per cent in 2014 from 11.3 per cent to 
8 per cent. Ebola has placed a stranglehold on the 
socioeconomic prospects of the country, and, in 
addition, we risk reversing the hard gains achieved 
in peacebuilding.
“We salute the great efforts of countries, as 
well as international and national organizations, 
that have committed resources to our common 
fight. We welcome the adoption of the landmark 
Security Council resolution 2177 (2014) and its 
General Assembly counterpart, resolution 69/1, 
both of which recognize the Ebola outbreak as a 
threat to international peace and security. We 
also salute the Secretary-General for his initiative 
in establishing the first-ever United Nations 
emergency health mission, the United Nations 
Mission for Ebola Emergency Response, to lead 
a concerted and coordinated effort to contain and 
defeat this scourge within the subregion.
“We know that to defeat the disease and 
prevent future outbreaks anywhere in the world, we 
must improve our capacities for quicker response. 
In Sierra Leone, this calls for faster deployment of 
staff, medicines and equipment at the global and 
national levels. Globally, a faster response means 
quickening the pace of resource mobilization 
and disbursements, as well as the development of 
vaccines and curative medicines. Nationally, our 
effort must rapidly translate into effective urban 
and rural community response initiatives. Any 
break in this chain of fast response makes the 
challenge more difficult to meet, and not meeting 
the challenge means more deaths in our country and 
the increased possibility that the virus will mutate 
and spread to areas from which it is currently 
absent.
“The world needs a faster global response 
infrastructure to deal with this new trend that 
is today manifesting itself in the West African 
nations of Guinea, Liberia and Sierra Leone, but to 
which no country can be immune. Ebola is winning 
the race against us. To make an impactful start in 
reversing this trend, we must have more treatment 
beds than there are Ebola cases. Only when the 
number of available beds surpasses the number of 
cases can we say that Ebola has been brought under 
control. This is a fight for all of us. We must prove 
that humankind is equal to overcoming this new 
challenge to our collective existence.
“We also believe that it is high time for this 
Assembly to make its voice heard regarding the 
flight bans and cancellations that have accompanied 

the deadly Ebola outbreak. The World Health 
Organization and many others have advised against 
imposing blanket flight bans. We therefore urge 
Member States to re-examine their policies of 
isolating and stigmatizing Ebola-affected countries 
and their respective citizens. The world is too 
globalized for policies that shun engagement with a 
democratic nation. The United Nations was founded 
on a mandate to confront human insecurity, not 
shun it. Moreover, this Organization was founded 
on the principle of doing better than before. We 
strongly urge loyalty to the founding ideals of our 
global Organization.
“Despite the daunting challenge facing us as 
a nation and subregion, Sierra Leone will remain 
a trusted and strategic partner in the global effort 
to eradicate poverty and achieve sustainable 
peace, stability and development. My Government 
is committed to forging closer bonds with all 
countries, especially within the context of the New 
Deal for Engagement in Fragile States.
“As Coordinator of the African Union 
Committee of Ten Heads of State on the Reform of 
the United Nations, we will continue to advance the 
African Common Position on the reform process of 
the United Nations by reaching out and engaging 
with other interest groups in a bid to reach a common 
understanding of how to obtain a strong, inclusive, 
united, transparent and accountable Security 
Council. While the world now acknowledges the 
historical injustice represented by the fact that 
Africa is the only continent not represented in 
the permanent category of Council membership 
and, at the same time, is underrepresented in the 
non-permanent category, it is about time for this 
Organization to take the necessary bold steps to put 
into practice our reaffirmation of the equal rights 
of nations, large and small. Indeed, as we gear up 
to celebrate 70 memorable years of the existence 
of the United Nations, it is an appropriate time 
for the Organization to promote the principle of 
the sovereign equality of all its Members and to 
ensure for all the rights and benefits resulting from 
membership.
“We are encouraged by the progress made in 
strengthening peace and democracy within member 
countries of the Mano River Union, and we shall 
continue to support initiatives for the sustenance 
and growth of democratic order, peace and security 
in the subregion. We will continue to adhere to 
the Economic Community of West African States 
(ECOWAS) protocols for peace, democracy and 
stability and will sustain our support for the 
building of the ECOWAS logistical depot in Sierra 
Leone. We firmly support the African Union 
rapid intervention initiative for peacekeeping and 
peace-support operations. We have also ratified 
the Arms Trade Treaty and the Convention against 
Transnational Organized Crime and the Protocols 
thereto. We are currently working to incorporate 
them into our domestic law.
“My Government will continue to contribute 
troops and support international peacekeeping 
operations for international peace and security, and 
we will accordingly seek capacity-building and 
other support in such laudable ventures. We are, 
however, dismayed by the current trend of events 
in South Sudan, the Central African Republic, the 
Gaza Strip, Syria, Ukraine, Iraq and other parts of 
the world that are still in conflict. We will commit 
Sierra Leone to the global search for common 
agreement on the root causes of those conflicts 
and encourage dialogue to work out resolutions 
that are peaceful and sustainable. We support the 
two independent States solution in the Israeli-
Palestinian conflict.
“Sierra Leone condemns any act of terrorism 
in all its forms and manifestations in the world 
in general and in Africa in particular. Terrorism 
is a common enemy to international peace and 
security. Sierra Leone prides itself on its high level 
of religious tolerance, and we believe that people of 
all religions and ethnic backgrounds must be able 
to coexist in peace and harmony everywhere in the 
world. We likewise view acts of drug trafficking, 
human trafficking, smuggling of migrants, 
marine piracy, cybercrime, abductions and all 
other organized or unorganized transnational 
criminal activities as serious threats to global 
peace, stability and development. My Government 
will strengthen national capacities and contribute 
through international cooperation to preventing 
and combating those crimes.
“As a post-conflict country, we are aware 
that sexual violence in conflict is one of the 
greatest and most persistent injustices in the world 
today. We are therefore supportive of the United 
Kingdom’s Preventing Sexual Violence Initiative 

and the subsequent Declaration of Commitment to 
End Sexual Violence in Conflict. We support the 
work of the Office of the Special Representative 
of the Secretary-General on Sexual Violence 
in Conflict. We also fully support the United 
Kingdom Government’s leadership in promoting 
global advocacy against the use of children in 
armed conflicts.
“We are following the unfolding developments at 
the International Criminal Court and are supportive 
of the efforts to ensure judicial accountability in 
ways that are respectful of Africa’s concerns for 
the ability of its statesmen and stateswomen to 
steer the countries of the continent towards greater 
security, reconciliation, peace and development.
“My Government will continue to support 
the work of the Human Rights Council. We are 
committed to the moratorium on the death penalty 
and have gone a step further in the process of 
commuting capital offences to life imprisonment in 
our statute books.
“In conclusion, while applauding the 
international community for supporting our 
aspirations, we wish to remind the world that 
fighting the Ebola virus disease in West Africa 
is a matter of life and death for the whole of 
humankind. The World Health Organization 
finally got it right when it declared the outbreak 
as a global health emergency, but an emergency 
requires a response faster than what is currently 
obtaining. We can defeat Ebola and, as already 
noted by experts, future outbreaks of diseases 
of that nature anywhere in the world can also be 
defeated by quickening the pace of response. Our 
understanding of that unprecedented outbreak is 
better now than at the beginning, and our response 
has improved accordingly. While our capacities are 
getting better coordinated, there is still room for 
strengthening those capacities to ensure effective 
national ownership and leadership of all response 
mechanisms. Undoubtedly, we can do better than 
what obtained at the beginning of the outbreak, and 
we must do all we can to end such a grave threat 
to our collective survival. We will also continue 
our engagement with all stakeholders to build our 
public health system beyond Ebola.
“On the occasion of the sixty-ninth session of 
the General Assembly, let me reiterate our deepest 
condolences to the families and relatives of all our 
brave men, women and children who have lost their 
lives to the Ebola virus disease. May the Father 
most high receive their souls and the souls of all 
faithful departed into his merciful hands.”
